DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites in the last four lines of the claim “wherein a width of each of the slits is substantially equal to a distance between adjacent first routing lines among the first routing linesand wherein a width of each of the slits is substantially equal to a distance between adjacent first routing lines among the first routing lines” which appears to be “wherein a width of each of the slits is substantially equal to a distance between adjacent first routing lines among the first routing lines”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Pub. No.: US 2014/0184952 A) hereinafter referred to as Chu in view of Jun (Pub. No.: US 2016/0103548 A1) and in view of Lee et al. (Pub. No.: US 2020/0167038 A1) hereinafter referred to as Lee.
With respect to Claim 1, Chu teaches a display device (fig. 12, item 400; ¶36, “the touch panel 400 has a light transmitting region”), comprising: first touch electrodes (fig. 12, item 421S; ¶36) arranged in a touch sensing area, each of the first touch electrodes comprising a first side and a second side opposite to the first side (fig. 12, routing lines are connected to a first side of 421S and a second side of 421S); first routing lines (fig. 12, item 431 connected to electrodes from the top) connected to the first sides of the first touch electrodes; second routing lines (fig. 12, item 431 connected to electrodes from the bottom) connected to the second sides of the first touch electrodes; and a first guard line (fig. 12, item 439) between the first routing lines and the second routing lines (fig. 12, in the upper peripheral portion) such that each of the first routing lines are disposed at a first side of the first guard line and each of the second routing lines are disposed at a second side of the first guard line (fig. 12), wherein the first guard line comprises: a first region (fig. 12, item 439, running parallel to interior item 431) extending in a first direction (fig. 12, from contact pads towards electrodes); and a second region (fig. 12, item 439 running parallel to an electrode) extending from one end of the first region in a second direction crossing the first direction (fig. 12, from item 431 to the corner of electrode panel). 
Chu does not teach wherein the first region of the first guard line comprises: a first touch conductive layer; and a second touch conductive layer on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions.
Jun teaches a display device (fig. 9; ¶105), comprising: first touch electrodes (figs. 6B and 9, item P2; ¶84) arranged in a touch sensing area (fig. 6B, item 400-AR; ¶57); first routing line (figs. 6B and 9, item L1-L2; ¶83) connected to one side of the first touch electrodes; a first guard line (fig. 9, portion of item ESD connected to NS-P2; ¶107); wherein the first guard line comprises: a first region (fig. 9, location of item NS-P2) extending in a first direction (first direction is parallel to NS-P2); and a second region (fig. 9, routing lines from group item L1-L2 extending horizontally) extending from one end of the first region (thru the vertical portion extending from item NSL) in a second direction crossing the first direction; wherein the first region of the first guard line comprises: a first touch conductive layer (fig. 9 has a sectional view similar to fig. 8A, item NSL: first touch conductive layer; ¶78); and a second touch conductive layer (fig. 9 has an ESD line connected to NS-P2 where the sectional view is similar to figs. 8A and 8C as applied to NS-P2 and NSL; the ESD line and NS-P2 comprise the second conductive layer) on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions (fig. 8C shows that L1-L2 does not overlap NSL and that NSL does not fully extend into the region comprising L1-L1 and L1-L2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Chu, wherein the first region of the first guard line comprises: a first touch conductive layer; and a second touch conductive layer on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions, as taught by Jun so as to reduce the influence of driving noise to prevent reductions in touch sensitivity (¶7). 
Chu and Jun combined do not teach wherein the first routing lines and the second routing lines are connected to a different pad respectively.
Lee teaches a display device (figs. 1 & 9; ¶46 ¶120), comprising: first touch electrodes (fig. 9, item Y-TE; ¶125) arranged in a touch sensing area (fig. 3, item AA; ¶68) each of the first touch electrodes comprising a first side and a second side opposite to the first side (fig. 9, top and bottom of the first touch electrodes); first routing lines (fig. 9, item Y-TL on the right side of the display and extending upwards and connected to tops of the first touch electrodes; ¶137) connected to the first sides of the first touch electrodes; second routing lines (fig. 9, item Y-TL in the middle lower portion and connected to bottoms of the first touch electrodes) connected to the second sides of the first touch electrodes; wherein the first routing lines and the second routing lines are connected to a different pad respectively (fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu and Jun, wherein the first routing lines and the second routing lines are connected to a different pad respectively, as taught by Lee as a design alternative. 

With respect to Claim 2, claim 1 is incorporated, Chu does not mention further comprising: a touch insulating layer between the first touch conductive layer and the second touch conductive layer, wherein the second touch conductive layer of the first region of the first guard line is electrically connected to the first touch conductive layer of the first region of the first guard line through a contact hole penetrating the touch insulating layer.
Jun teaches a display device (fig. 9; ¶105), comprising: first touch electrodes (figs. 6B and 9, item P2; ¶84) arranged in a touch sensing area (fig. 6B, item 400-AR; ¶57); first routing line (figs. 6B and 9, item L1-L2; ¶83) connected to one side of the first touch electrodes; a first guard line (fig. 9, portion of item ESD; ¶107); wherein the first guard line comprises: a first region (fig. 9, location of item NS-P2) extending in a first direction (first direction is parallel to NS-P2); and a second region (fig. 9, routing lines from group item L1-L2 extending horizontally) extending from one end of the first region (thru the vertical portion extending from item NSL) in a second direction crossing the first direction; wherein the first region of the first guard line comprises: a first touch conductive layer (fig. 9 has a sectional view similar to fig. 8A, item NSL: first touch conductive layer; ¶78); and a second touch conductive layer (fig. 9 has an ESD line connected to NS-P2 where the sectional view is similar to figs. 8A and 8C as applied to NS-P2 and NSL; the ESD line and NS-P2 comprise the second conductive layer) on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions (fig. 8C shows that L1-L2 does not overlap NSL and that NSL does not fully extend into the region comprising L1-L1 and L1-L2); further comprising: a touch insulating layer (fig. 8A, item 400-IL) between the first touch conductive layer (fig. 8A, item NSL) and the second touch conductive layer (fig. 8A, item NS-P2), wherein the second touch conductive layer of the first region of the first guard line is electrically connected to the first touch conductive layer of the first region of the first guard line through a contact hole penetrating the touch insulating layer (fig. 8A, item CH1: contact hole; ¶96).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu, Jun, and Lee, to further comprise: a touch insulating layer between the first touch conductive layer and the second touch conductive layer, wherein the second touch conductive layer of the first region of the first guard line is electrically connected to the first touch conductive layer of the first region of the first guard line through a contact hole penetrating the touch insulating layer, as taught by Jun so as to reduce the influence of driving noise to prevent reductions in touch sensitivity (¶7). 
With respect to Claim 3, claim 1 is incorporated, Chu teaches further comprising: touch electrode pads (fig. 12, items 439P and 432P) arranged in a touch peripheral area outside (fig. 12, disposed within connection region 493) the touch sensing area, wherein the first region of the first guard line is electrically connected to a touch electrode pad among the touch electrode pads (fig. 12).
With respect to Claim 4, claim 3 is incorporated, Chu teaches wherein: the first guard line further comprises a third region (fig. 12, begins at the right edge of the panel extending in parallel) extending from one end of the second region in the first direction. Chu does not mention and the third region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction.
Jun teaches a display device (fig. 9; ¶105), comprising: first touch electrodes (figs. 6B and 9, item P2; ¶84) arranged in a touch sensing area (fig. 6B, item 400-AR; ¶57); first routing line (figs. 6B and 9, item L1-L2; ¶83) connected to one side of the first touch electrodes; a first guard line (fig. 9, portion of item ESD; ¶107); wherein the first guard line comprises: a first region (fig. 9, location of item NS-P2) extending in a first direction (first direction is parallel to NS-P2); and a second region (fig. 9, routing lines from group item L1-L2 extending horizontally) extending from one end of the first region (thru the vertical portion extending from item NSL) in a second direction crossing the first direction; wherein the first region of the first guard line comprises: a first touch conductive layer (fig. 9 has a sectional view similar to fig. 8A, item NSL: first touch conductive layer; ¶78); and a second touch conductive layer (fig. 9 has an ESD line connected to NS-P2 where the sectional view is similar to figs. 8A and 8C as applied to NS-P2 and NSL; the ESD line and NS-P2 comprise the second conductive layer) on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions (fig. 8C shows that L1-L2 does not overlap NSL and that NSL does not fully extend into the region comprising L1-L1 and L1-L2); wherein: the first guard line further comprise a third region (fig. 9, L1-L2 extending vertically after the second region) extending from one end of the second region in the first direction; and the third region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction (fig. 8C).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu, Jun, and Lee, wherein: the first guard line further comprises a third region extending from one end of the second region in the first direction; and the third region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction, as taught by Jun so as to reduce the influence of driving noise to prevent reductions in touch sensitivity (¶7). 
With respect to Claim 10, claim 1 is incorporated, Chu teaches further comprising: second touch electrodes (fig. 12, item 422S; ¶36) spaced apart from the first touch electrodes (fig. 12, item 421S; ¶36); third routing lines (fig. 12, item 432; ¶37) connected to the second touch electrodes; and a second guard line (fig. 12, item 439 disposed centrally in the upper portion of the peripheral area) between the first routing lines and the third routing lines (fig. 12), wherein the second guard line comprises: a first region (fig. 12, item 439 between items 432 and 431 and extending vertically from the connection region) extending in the first direction; and a second region (fig. 12, item 439 between items 432 and 431 extending horizontally) extending in the second direction.
Chu does not teach wherein the first region of the second guard line comprises the first touch conductive layer and the second touch conductive layer, and wherein the second region of the second guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction.
Jun teaches a display device (fig. 9; ¶105), comprising: first touch electrodes (figs. 6B and 9, item P2; ¶84) arranged in a touch sensing area (fig. 6B, item 400-AR; ¶57); first routing line (figs. 6B and 9, item L1-L2; ¶83) connected to one side of the first touch electrodes; a first guard line (fig. 9, portion of item ESD; ¶107); wherein the first guard line comprises: a first region (fig. 9, location of item NS-P2) extending in a first direction (first direction is parallel to NS-P2); and a second region (fig. 9, routing lines from group item L1-L2 extending horizontally) extending from one end of the first region (thru the vertical portion extending from item NSL) in a second direction crossing the first direction; wherein the first region of the first guard line comprises: a first touch conductive layer (fig. 9 has a sectional view similar to fig. 8A, item NSL: first touch conductive layer; ¶78); and a second touch conductive layer (fig. 9 has an ESD line connected to NS-P2 where the sectional view is similar to figs. 8A and 8C as applied to NS-P2 and NSL; the ESD line and NS-P2 comprise the second conductive layer) on the first touch conductive layer, and wherein the second region of the first guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in a third direction perpendicular to the first and second directions (fig. 8C shows that L1-L2 does not overlap NSL and that NSL does not fully extend into the region comprising L1-L1 and L1-L2); further comprising: second touch electrodes (fig. 6A, item P1; ¶79) spaced apart from the first touch electrodes (fig. 6B); routing lines connected to the second touch electrodes (fig. 6A, LP1), a second guard line (fig. 9, portion of the ESD line connecting to NS-P1), wherein the second guard line comprise: a first region (fig. 9, location of item NS-P1) extending in the first direction; and a second region (fig. 9, routing lines from group item L1-L1 extending horizontally) extending in the second direction, wherein the first region of the second guard line comprises the first touch conductive layer and the second touch conductive layer (fig. 9 has a sectional view is similar to figs. 8A and 8B as applied to NS-P1 and NSL; NSL: first conductive layer and the portion of the ESD line and NS-P1 comprise the second conductive layer), and wherein the second region of the second guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction (fig. 9 has a sectional view similar to fig. 8B for NS-P1 such that the portion of the second conductive layer does not overlap with NSL any further outside the touch electrode pads) .
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu, Jun, and Lee, wherein the first region of the second guard line comprises the first touch conductive layer and the second touch conductive layer, and wherein the second region of the second guard line comprises the second touch conductive layer and does not overlap the first touch conductive layer in the third direction, as taught by Jun so as to reduce the influence of driving noise to prevent reductions in touch sensitivity (¶7). 
With respect to Claim 11, claim 10 is incorporated, Chu teaches further comprising: touch electrode pads (fig. 12, items 439P and 432P) arranged in a touch peripheral area outside (fig. 12, disposed within connection region 493) the touch sensing area, wherein the first region of the first guard line is electrically connected to a touch electrode pad among the touch electrode pads (fig. 12); and the first region of the second guard line is connected to a second touch electrode pad among the touch electrode pads (fig. 12).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Jun, and Lee as applied to claims 1 and 10 above, and further in view of Choe et al. (Pub. No.: US 2015/0220193 A1).
With respect to Claim 6, claim 1 is incorporated, Chu does not mention wherein: the first guard line comprises slits; and each of the slits penetrates the first guard line in the third direction.
Choe teaches a display device (figs. 1 and 6), comprising: first touch electrodes (fig. 6, item 200; ¶24) arranged in a touch sensing area (fig. 1, item AA: touch sensing area); first routing lines (fig. 6, routing lines on the left side) connected to the first sides of the first touch electrodes; second routing lines (routing lines on the right side); and a first guard line (fig. 6, item 401; ¶53) between the first routing lines and the second routing lines; wherein: the first guard line comprises slits (fig. 6, item 451; slits = dummy part; ¶52); and each of the slits penetrates the first guard line in the third direction (¶40).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu, Jun, and Lee, wherein: the first guard line comprises slits; and each of the slits penetrates the first guard line in the third direction, as taught by Choe, so as to prevent cracks from developing in the signal line and a defect occurring in electrical connections may not influence the rest of the circuit (¶72).
With respect to Claim 12, claim 10 is incorporated, Chu does not mention wherein: at least one of the first guard line and the second guard line comprises slits; and each of the slits penetrates the at least one of the first guard line and the second guard line in the third direction.
Choe teaches a display device (figs. 1 and 6), comprising: first touch electrodes (fig. 6, item 200; ¶24) arranged in a touch sensing area (fig. 1, item AA: touch sensing area); first routing lines (fig. 6, routing lines on the left side) connected to the first sides of the first touch electrodes; second routing lines (routing lines on the right side); a first guard line (fig. 6, item 401; ¶53) between the first routing lines and the second routing lines; and a second guard line (fig. 6, item 400); wherein: at least one of the first guard line and the second guard line comprises slits (fig. 6, items 450 and  451; slits = dummy part; ¶40; ¶52); and each of the slits penetrates the at least one of the first guard line and the second guard line in the third direction (¶40; ¶52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Chu, Jun, and Lee, wherein: at least one of the first guard line and the second guard line comprises slits; and each of the slits penetrates the at least one of the first guard line and the second guard line in the third direction, as taught by Choe, so as to prevent cracks from developing in the signal line and a defect occurring in electrical connections may not influence the rest of the circuit (¶72).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Patent Publication No. 2013/0106747 (hereinafter Choi) in view of Lee.
With respect to Claim 15, Choi teaches a display device [0040], comprising: first touch electrodes arranged in a touch sensing area, each of the first touch electrodes comprising a first side and a second side opposite to the first side (Figure 3, 240a-b); first routing lines connected to the first sides of the first touch electrodes (Figure 3, RRB1-RRB3, RJ1-RJ3); second routing lines connected to the second sides of the first touch electrodes (Figure 3, RRA1-RRA3); and a first guard line between the first routing lines and the second routing lines such that each of the first routing lines are disposed at a first side of the first guard line and each of the second routing lines are disposed at a second side of the first guard line (Figure 3, G1, RRA1-RRA3, RRB1-RRB3 (see the bottom-left section of the touch panel)), wherein a distance between the first guard line and a first adjacent first routing line among the first routing lines is greater than a distance between the first guard line and a first adjacent second routing line among the second routing lines (distance between horizontal line RRB1 and horizontal line G1 is greater than distance between horizontal line RRA1 and horizontal line G1 in the area below the touch panel in figure 3); and the first adjacent first routing line is disposed between the portion of the first guard line and the first sides of the first touch electrodes (Figure 3, RRB1 between touch panel and G1).
Choi does not teach wherein the first routing lines and the second routing lines are connected to a different pad respectively.
Lee teaches a display device (figs. 1 & 9; ¶46 ¶120), comprising: first touch electrodes (fig. 9, item Y-TE; ¶125) arranged in a touch sensing area (fig. 3, item AA; ¶68) each of the first touch electrodes comprising a first side and a second side opposite to the first side (fig. 9, top and bottom of the first touch electrodes); first routing lines (fig. 9, item Y-TL on the right side of the display and extending upwards and connected to tops of the first touch electrodes; ¶137) connected to the first sides of the first touch electrodes; second routing lines (fig. 9, item Y-TL in the middle lower portion and connected to bottoms of the first touch electrodes) connected to the second sides of the first touch electrodes; wherein the first routing lines and the second routing lines are connected to a different pad respectively (fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Choi wherein the first routing lines and the second routing lines are connected to a different pad respectively, as taught by Lee as a design alternative. 

With respect to Claim 16, claim 15 is incorporated, Choi also teaches wherein the distance between the first guard line and the first adjacent first routing line is greater than a distance between adjacent first routing lines among the first routing lines (distance between horizontal line RRB1 and horizontal line G1 is greater than a distance between horizontal line RRB1 and RRB2 in the area below the touch panel in figure 3).

With respect to Claim 17, claim 16 is incorporated, Choi also teaches wherein the distance between the first guard line and the first adjacent first routing line is greater than a distance between adjacent second routing lines among the second routing lines (distance between horizontal line RRB1 and horizontal line G1 is greater than a distance between horizontal RRA1-RRA2 in the area below the touch panel and/or the area above the touch panel).

With respect to Claim 18, claim 17 is incorporated, Choi also teaches second touch electrodes spaced apart from the first touch electrodes (Figure 3, electrodes in the right side of the touch panel (e.g. electrodes connected to RRB4 and RRB5)); third routing lines connected to the second touch electrodes (RRB4-RRB5 and RJ5 and RJ4 in figure 3); and a second guard line between the first routing lines and the third routing lines (Figure 3, G2 in between RJ1-RJ3 and  RJ5 and RJ4 (see vertical lines in the bottom area of figure 3), wherein a distance between the second guard line and a second adjacent first routing line among the first routing lines is greater than a distance between the second guard line and an adjacent third routing line among the third routing lines (distance between vertical line RJ2 and vertical line G2 is greater than a distance between vertical RJ4 and vertical line G2 in the area below the touch panel).

With respect to Claim 19, claim 18 is incorporated, Choi also teaches wherein the distance between the second guard line and the second adjacent first routing line is greater than a distance between adjacent first routing lines among the first routing lines (distance between vertical line RJ2 and vertical line G2 is greater than a distance between vertical RJ1-RJ2 in the area below the touch panel).

With respect to Claim 20, claim 19 is incorporated, Choi also teaches wherein the distance between the second guard line and the second adjacent first routing line is greater than a distance between adjacent third routing lines among the third routing lines (distance between vertical line RJ2 and vertical line G2 is greater than a distance between vertical RJ4-RJ5 in the area below the touch panel).

Allowable Subject Matter
Claims 5, 7-9, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior arts (see the reference cited above) does not appear to disclose the details of the regions of the first guard line and the conductive layers; the details of the slits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
On page 12, Applicant argues that “the combination of Chu, Jun, and Lee does not disclose the following features recited in claim 1: wherein the first region of the first guard line is between the first routing lines and the second routing lines such that each of the first routing lines are disposed at a first side of the first region of the first guard line and each of the second routing lines are disposed at a second side of the first region of the first guard line in the second direction, and wherein the second region of the first guard line is between the first routing lines and the second routing lines such that each of the first routing lines are disposed at a first side of the second region of the first guard line and each of the second routing lines are disposed at a second side of the second region of the first guard line in the first direction.”
It appears that claim 1 does not recite these limitations.

On page 15, Applicant argues that the combination of Chu and Kim does not teach “the first adjacent first routing line is disposed between the portion of the first 
guard line and the first sides of the first touch electrodes” and relies on figure 5 of Kim.
	See new reference Choi. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. U.S. Patent Publication No. 2013/0120312 teaches guards 6 and plurality of wires 5 in figure 4.
Chu et al. U.S. Patent Publication No. 2014/0184950 teaches plurality of guard lines 439 and plurality of traces 431-432 in figure 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621